DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14 and 20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (2017/0200054) in view of Brownlee (6,292,576).

Regarding claim 1, Du teaches A method for determining whether a finger is a real finger (para [0041] FIG. 2 is a flow diagram illustrating a method of determining liveness in which the analysis stages 103A, 103B are carried out serially; para [0066] FIGS. 7A-C graphically depict cross-sectional views of an ultrasonic sensor array 702 of an ultrasonic sensor system illustrating reflected ultrasonic signals from a real finger and a fake finger) at a fingerprint sensor (para [0068] A biometric object such as a finger 750 may be positioned on an outer surface of the ultrasonic sensor array 702; Fig 7A), the method comprising: capturing a first image of a fingerprint pattern (para [0042] For example, collected image information may be obtained by acquiring image information or information from a biometric object such as a finger, using an ultrasonic sensor array. A first set of image information obtained by acquiring image information at a first time) at an ultrasonic fingerprint sensor (para [0068] A biometric object such as a finger 750 may be positioned on an outer surface of the ultrasonic sensor array 702), wherein the first image is based on ultrasonic signals corresponding to a first time of flight range (para [0042] For example, collected image information may be obtained by acquiring image information or information from a biometric object such as a finger, using an ultrasonic sensor array. A first set of image information obtained by acquiring image information at a first time); capturing a second image of the fingerprint pattern (para [0042] a second set of image information obtained by acquiring image information at a second time) at the ultrasonic fingerprint sensor, wherein the second image is based on ultrasonic signals corresponding to a second time of flight range (para [0042] a second set of image information obtained by acquiring image information at a second time), the second time of flight range being delayed compared to the first time of flight range (para [0042] Since the information sets are obtained at different times… For example, to prevent the use of two different biometric objects at two different times, a series of sequential images may be acquired from a biometric object such as a finger positioned on a surface of a platen coupled to an ultrasonic sensor array, with a sufficient number of sequential images acquired to determine that the same finger has been retained on the platen surface during the time period between the acquisition of the image information sets to be used for the temporal analysis).Du also further teaches performing temporal analysis on captured image sets and other changes that may be detected is the width of ridges (para [0043]) and if it is determined by the temporal analysis that the changes are in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely part of a live individual. However, if it is determined by the temporal analysis that the changes are not in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely not part of a live individual (para [0044]).
Du fails to teach  quantifying a difference in a width of ridges of the fingerprint pattern in the first image compared to the width of ridges of the fingerprint pattern in the second image; and based on the quantification of the difference, determining a probability whether the finger is a real finger; as claimed.
Brownlee teaches a method for determining whether a finger is a real finger at a fingerprint sensor (column 1, lines 35-49), the method comprising: capturing a first image of a fingerprint pattern (Claim 14: capturing with an imaging device a first image of the fingerprint); capturing a second image of the fingerprint pattern (Claim 14: capturing with the imaging device a second image of the fingerprint); Claim 21: determining that the fingerprint is from a human finger if the difference between the width of a ridge on the first image and the width of the ridge on the second image is greater than a flattening threshold value; Fig 3; Column 7, lines 26-41: It is known that the fingerprint ridges on a human finger flatten out when pressure is applied to the finger, as shown in FIG. 3. At time t0, no pressure is being applied to the finger, and the width of the ridges is represented by u1, u2, u3, u4. At time t1, moderate pressure is being applied to the finger, and the width of the ridges is represented by v1, v2, v3, v4. At time t2, heavy pressure is being applied to the finger, and the width of the ridges is represented by w1, w2, w3, w4. The system measures the change in fingerprint ridge width, and the time-varying characteristic of the change, when a finger is placed on the platen 103, 203. The finger may be sequentially illuminated by one or more light sources, and the resulting captured images compared to determine the amount of change over time).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of Du with the teachings of Brownlee, because this will provide method when a false finger is detected, provide enhanced security by preventing any unauthorized access.

para [0066] FIGS. 7A-C graphically depict cross-sectional views of an ultrasonic sensor array 702 of an ultrasonic sensor system illustrating reflected ultrasonic signals from a real finger and a fake finger); and a processor (para [0015] The system may also include a processor configured to analyze the image information in at least two analysis stages), wherein the processor is configured to: capture a first image of a fingerprint pattern (para [0042] For example, collected image information may be obtained by acquiring image information or information from a biometric object such as a finger, using an ultrasonic sensor array. A first set of image information obtained by acquiring image information at a first time) at an ultrasonic fingerprint sensor (para [0068] A biometric object such as a finger 750 may be positioned on an outer surface of the ultrasonic sensor array 702), wherein the first image is based on ultrasonic signals corresponding to a first time of flight range (para [0042] For example, collected image information may be obtained by acquiring image information or information from a biometric object such as a finger, using an ultrasonic sensor array. A first set of image information obtained by acquiring image information at a first time); capture a second image of the fingerprint pattern (para [0042] a second set of image information obtained by acquiring image information at a second time) at the ultrasonic fingerprint sensor, wherein the second image is based on ultrasonic signals corresponding to a second time of flight range (para [0042] a second set of image information obtained by acquiring image information at a second time), the second time of flight range being delayed compared to the first time of flight para [0042] Since the information sets are obtained at different times… For example, to prevent the use of two different biometric objects at two different times, a series of sequential images may be acquired from a biometric object such as a finger positioned on a surface of a platen coupled to an ultrasonic sensor array, with a sufficient number of sequential images acquired to determine that the same finger has been retained on the platen surface during the time period between the acquisition of the image information sets to be used for the temporal analysis).Du also further teaches performing temporal analysis on captured image sets and other changes that may be detected is the width of ridges (para [0043]) and if it is determined by the temporal analysis that the changes are in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely part of a live individual. However, if it is determined by the temporal analysis that the changes are not in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely not part of a live individual (para [0044]).
Du fails to teach  quantify a difference in a width of ridges of the fingerprint pattern in the first image compared to the width of ridges of the fingerprint pattern in the second image; and based on the quantification of the difference, determine a probability whether the finger is a real finger; as claimed.
Brownlee teaches a fingerprint scanning system comprising: capture a first image of a fingerprint pattern (Claim 14: capturing with an imaging device a first image of the fingerprint); capture a second image of the fingerprint pattern (Claim 14: capturing with the imaging device a second image of the fingerprint); quantify a difference in Claim 21: determining that the fingerprint is from a human finger if the difference between the width of a ridge on the first image and the width of the ridge on the second image is greater than a flattening threshold value; Fig 3; Column 7, lines 26-41: It is known that the fingerprint ridges on a human finger flatten out when pressure is applied to the finger, as shown in FIG. 3. At time t0, no pressure is being applied to the finger, and the width of the ridges is represented by u1, u2, u3, u4. At time t1, moderate pressure is being applied to the finger, and the width of the ridges is represented by v1, v2, v3, v4. At time t2, heavy pressure is being applied to the finger, and the width of the ridges is represented by w1, w2, w3, w4. The system measures the change in fingerprint ridge width, and the time-varying characteristic of the change, when a finger is placed on the platen 103, 203. The finger may be sequentially illuminated by one or more light sources, and the resulting captured images compared to determine the amount of change over time).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the device of Du with the teachings of Brownlee, because this will provide apparatus wherein when a false finger is detected, provide enhanced security by preventing any unauthorized access.

para [0013] One implementation of this disclosure may be described as a non-transitory computer readable medium storing computer executable code. The executable code may include instructions to acquire image information from a biometric object using a sensor. The executable code may also include instructions to analyze the image information in at least two analysis stages. Para [0115]) for determining whether a finger is a real finger (para [0041] FIG. 2 is a flow diagram illustrating a method of determining liveness in which the analysis stages 103A, 103B are carried out serially; para [0066] FIGS. 7A-C graphically depict cross-sectional views of an ultrasonic sensor array 702 of an ultrasonic sensor system illustrating reflected ultrasonic signals from a real finger and a fake finger) at a fingerprint sensor (para [0068] A biometric object such as a finger 750 may be positioned on an outer surface of the ultrasonic sensor array 702; Fig 7A), the method comprising: capturing a first image of a fingerprint pattern (para [0042] For example, collected image information may be obtained by acquiring image information or information from a biometric object such as a finger, using an ultrasonic sensor array. A first set of image information obtained by acquiring image information at a first time) at an ultrasonic fingerprint sensor (para [0068] A biometric object such as a finger 750 may be positioned on an outer surface of the ultrasonic sensor array 702), wherein the first image is based on ultrasonic signals corresponding to a first time of flight range (para [0042] For example, collected image information may be obtained by acquiring image information or information from a biometric object such as a finger, using an ultrasonic sensor array. A first set of image information obtained by acquiring image information at a first time); capturing a second image of the fingerprint pattern (para [0042] a second set of image information obtained by acquiring image information at a second time) at the ultrasonic fingerprint sensor, wherein the second image is based on ultrasonic signals corresponding to a second time of flight range (para [0042] a second set of image information obtained by acquiring image information at a second time), the second time of flight range being delayed compared to the first time of flight range (para [0042] Since the information sets are obtained at different times… For example, to prevent the use of two different biometric objects at two different times, a series of sequential images may be acquired from a biometric object such as a finger positioned on a surface of a platen coupled to an ultrasonic sensor array, with a sufficient number of sequential images acquired to determine that the same finger has been retained on the platen surface during the time period between the acquisition of the image information sets to be used for the temporal analysis).Du also further teaches performing temporal analysis on captured image sets and other changes that may be detected is the width of ridges (para [0043]) and if it is determined by the temporal analysis that the changes are in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely part of a live individual. However, if it is determined by the temporal analysis that the changes are not in keeping with those consistent with a live object, then the temporal analysis stage may produce an indication that the biometric object is likely not part of a live individual (para [0044]).

Brownlee teaches a method for determining whether a finger is a real finger at a fingerprint sensor (column 1, lines 35-49), the method comprising: capturing a first image of a fingerprint pattern (Claim 14: capturing with an imaging device a first image of the fingerprint); capturing a second image of the fingerprint pattern (Claim 14: capturing with the imaging device a second image of the fingerprint); quantifying a difference in a width of ridges of the fingerprint pattern in the first image compared to the width of ridges of the fingerprint pattern in the second image; and based on the quantification of the difference, determining a probability whether the finger is a real finger (Claim 21: determining that the fingerprint is from a human finger if the difference between the width of a ridge on the first image and the width of the ridge on the second image is greater than a flattening threshold value; Fig 3; Column 7, lines 26-41: It is known that the fingerprint ridges on a human finger flatten out when pressure is applied to the finger, as shown in FIG. 3. At time t0, no pressure is being applied to the finger, and the width of the ridges is represented by u1, u2, u3, u4. At time t1, moderate pressure is being applied to the finger, and the width of the ridges is represented by v1, v2, v3, v4. At time t2, heavy pressure is being applied to the finger, and the width of the ridges is represented by w1, w2, w3, w4. The system measures the change in fingerprint ridge width, and the time-varying characteristic of the change, when a finger is placed on the platen 103, 203. The finger may be sequentially illuminated by one or more light sources, and the resulting captured images compared to determine the amount of change over time).
It would have been obvious to one of ordinary skill in the art before the filing date of present application to have modified the method of Du with the teachings of Brownlee, because this will provide method if a false finger is detected, provide enhanced security by preventing any unauthorized access.

Allowable Subject Matter
Claims 2-13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 2, prior art of record fails to teach the following claim limitations of “determining a first signal strength at a first spatial frequency range of at least one of the first image and the second image; determining a second signal strength at a second spatial frequency range of the difference between the first image and the second image; and comparing the first signal strength to the second signal strength; and determining, based on the comparing, the probability that the finger is a real finger”; in combination with all other claim limitations. Regarding claim 11, prior art of record fails to teach the following claim limitations of “determining a first average width of ridges of the fingerprint pattern of the first image; determining a second average width of ridges of the fingerprint pattern of the second image; and quantifying a difference between the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREMAL PATEL whose telephone number is (571)270-5892.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PREMAL R PATEL/Primary Examiner, Art Unit 2623